DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  “non-confirming” should be recited as --non-conforming--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-13, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patrick (US 2005/0101860) in view of Lauritzen et al. (US 2008/0195202 A1).
Regarding claims 9-13, Patrick (see at least Figs. 1-7 and corresponding description, at least [0027-0028], [0048], [0051-0055]) discloses a system and method for treating proliferative tissue disorders such as tumors of the breast wherein a tissue cavity is created by surgical resection of a tumor and an implant is placed in the cavity. Once the implant is in place a surface of the implant can be expanded to a predetermined size and shape (e.g. spherical) and maintains this shape during imaging and targeted radiation steps and is therefore considered substantially rigid. In one embodiment, Patrick discloses the expandable surface can be polyethylene which has a lower density than breast tissue. Returning to the imaging and radiation, Patrick discloses that the imaging can serve to locate/visualize the implant and assist with planning of external radiation therapy. The radiation beams are adapted to 
Regarding claim 16, Patrick ([0037]) discloses that fiducial markers can be provided on the implant to determine the implant's spatial position and surrounding target tissue.
Regarding claim 17, Patrick ([0056-0057]) discloses delivering treatment material to the patient from the implant.
Claims 1, 2, 4-8, 14, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patrick in view of Lauritzen et al. in view of Sirimanne (US 2005/0080338).
Claims 1, 5-7, 14, and 15, Patrick in view of Lauritzen et al. discloses the invention as claimed (see above rejection arguments against claim 9 which import here) with the exception of the implant being bioabsorbable.
Sirimanne discloses a bioabsorbable implant which can be implanted in an excisional biopsy cavity to allow for follow-up imaging of the biopsy site to examine the margins of the biopsy cavity (see at least [0002-0005]).
Since the inventions of Patrick and Sirimanne are both concerned with implants which allow for imaging of the cavity and the surrounding tissue margins, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the implant device of Sirimanne for that of 
Regarding claim 2, Sirimanne discloses an embodiment where the implant comprises an inner collagen material that is readily absorbed surrounded by an outer bioabsorbable material designed to slowly degrade over time (see at least [0054-0055]). [0058] lists a variety of bioabsorbable materials which can be used to make the implant including some that match applicant's listed examples. Therefore, since the structure of the device of Sirimanne of an outer bioabsorbable material around collagen material matches the structure of the instant application in claim 20 (which apparently also has density characteristics less than soft tissue and/or about 1.03 g/cc) then this same structure of Sirimanne is understood to exhibit the same density properties as claimed. Stated another way, the same structure made of the same materials must have the same properties (including density).

Regarding claim 8, the implant of Patrick is disclosed as spherical with volumes of about 4 cm3 to 150 cm3 ([0049]) which equates to diameters of about 2-6.5 cm (or approximately 2-4 cm as claimed). Thus, in substituting the implant of Sirimanne into the invention of Patrick, it would have been obvious to use similar sized spheres as in Patrick and thus modify the implant of Sirimanne to be 2-6.5 cm (or approximately 2-4 cm as claimed). Note that although the claim contains a range, the implant can only be one size at any given time. Therefore, there are a plurality of configurations where the implant of Patrick and Sirimanne that would anticipate the claimed range. Furthermore, Sirimanne discloses the concept of sizing the implant to the size of the cavity to provide resistance against the walls of the cavity and prevent dimpling ([0028] and [0048]) and thus it would have been obvious to one of ordinary skill in the art to choose an appropriate size for the implant including those in the range as claimed. For example, if a resection/excision removed a 3 cm diameter tumor, then it would have been obvious to one of ordinary skill in the art to use an approximately 3 cm implant and thus arriving at the claimed range involves nothing more than matching the implant diameter to the size of the resection cavity and is well within the level of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive: Lauritzen et al. from the same field of endeavor do teach a rigid, non-conforming collagen implant [0058]). It would be obvious to one of ordinary skill in the art to combine the invention of Patrick with the features of Lauritzen et al. for the benefit of matching the structural characteristics to the intended function of the implant.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793